BETTS, District Judge.
This vessel, as in the last case, being of small value, and unfit, from her size and capacity, to be sent to a Northern port for adjudication, was, on her capture off the port of Galveston, Texas, December 11, 1801, by the United States frigate Santee, Captain Eagle commanding, ordered to be appraised by naval surveyors, and to be broken up and appropriated to the use and service of the United States, and her cargo to be forwarded to this port by 'the United States steamship Supply, and her master and crew by the United States steamship Connecticut. The vessel and cargo were owned by a citizen and resident of New Orleans. The cargo was consigned to a resident in Brownsville, Texas. The master knew that New Orleans was under blockade, and that the coast of Texas was also, but he had no personal warning of the fact.
No claimant interposes to make claim to, or defend the vessel or cargo in this suit. The evidence, on the ship’s papers and the preparatory proofs, leaves no ground to doubt that the vessel and cargo were both enemy property at the time of capture, and also had, on that voyage, intentionally evaded the blockade of the port of New Orleans, with intent to enter and violate the blockade of the port of Brownsville, in Texas. Both are accordingly condemned as prize of war. The proceeds of the vessel are to be decreed to be paid into the registry of the court for distribution pursuant to law; and execution is to be awarded to make sale of the cargo arrested, and, on return of the proceeds thereof into court, they will be distributed, with those of the vessel, among the captors.